J-S48045-15


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA                    IN THE SUPERIOR COURT OF
                                                      PENNSYLVANIA
                           Appellee

                      v.

JOSEPH GEORGE BASS

                           Appellant                 No. 636 WDA 2015


             Appeal from the Judgment of Sentence of April 13, 2015
                In the Court of Common Pleas of Fayette County
               Criminal Division at No.: CP-26-CR-0002148-2014


BEFORE: PANELLA, J., DONOHUE, J., and WECHT, J.

MEMORANDUM BY WECHT, J.:                       FILED SEPTEMBER 09, 2015

      Joseph Bass (“Bass”) appeals the April 13, 2015 judgment of sentence.

We affirm.

      The trial court set forth the following factual and procedural history of

this case:

      At around 2:00 a.m. on October 26, 2014 [Cindy Merchant
      (“Merchant”)] was at home with her boyfriend, Eugene Hall
      [(“Hall”)]. She was in her bedroom when she heard a loud
      noise. She walked out of the bedroom through the living room
      and noticed the front door to the house was open, as she had
      left the door unlocked when she first arrived home. Upon seeing
      the door open, she then saw [Bass] enter into the house.
      [Merchant] then told him three times to leave the house, but
      [Bass] refused. [Bass] then grabbed [Merchant] by the neck,
      lifted her in the air, and carried her to the opposite side of the
      living room.

      Around this time, [Merchant’s] boyfriend, [Hall,] came out of the
      bedroom after hearing loud screaming.       [Hall] went to the
      kitchen and observed [Bass] holding [Merchant] in the air by her
      neck. [Hall] said “hey” and [Bass] dropped [Merchant] “about a
J-S48045-15


       foot or two” to the ground. When she fell, [Merchant’s] left arm
       struck the doorframe in the kitchen.

       [Hall] then asked [Bass] to identify himself, and he responded,
       “I am Joe Bass.” [Hall] began to walk towards [Bass,] and
       [Bass] backed up towards the door and eventually left the
       residence. [Merchant] sustained bruises to her arm and red
       marks on her neck. [Hall] also observed scrapes on her elbow.
       [Merchant’s] arm remained bruised for about a week and the
       marks on her neck disappeared the next day.

Trial Court Opinion (“T.C.O.”), 6/2/2015, at 2 (citations to the certified

record omitted).

       As a result of these events, Bass was charged with burglary and simple

assault.1 On April 5, 2015, Bass proceeded to a jury trial. On April 7, 2015,

the jury acquitted Bass of burglary, but found him guilty of simple assault.

On April 13, 2015, the trial court sentenced Bass twelve to twenty-four

months’ imprisonment, imposed consecutively to a prior unrelated sentence.

       On April 17, 2015, Bass filed a notice of appeal. On that same day,

the trial court ordered Bass to file a concise statement of errors complained

of on appeal pursuant to Pa.R.A.P. 1925(b). Bass timely complied. On June

2, 2015, the trial court filed a Pa.R.A.P. 1925(a) opinion.

       Bass presents two issues for our consideration:

       1. Whether the Commonwealth failed to prove beyond a
          reasonable doubt all elements of simple assault[.]

       2. Did the court err in denying [Bass’] motion to grant [a]
          mistrial[?]

____________________________________________


1
       18 Pa.C.S. §§ 3502, and 2701(a)(1), respectively.



                                           -2-
J-S48045-15



Brief for Bass at 8 (capitalization modified).

      When reviewing a challenge to the sufficiency of the evidence:

      we must determine whether, viewing the evidence in the light
      most favorable to the Commonwealth as verdict winner, together
      with all reasonable inferences therefrom, the trier of fact could
      have found that each and every element of the crimes charged
      was established beyond a reasonable doubt. We may not weigh
      the evidence and substitute our judgment for the fact-finder. To
      sustain a conviction, however, the facts and circumstances which
      the Commonwealth must prove must be such that every
      essential element of the crime is established beyond a
      reasonable doubt. Lastly, the finder of fact may believe all,
      some or none of a witness’s testimony.

Commonwealth v. Priest, 18 A.3d 1235, 1239 (Pa. Super. 2011) (citations

omitted).

      Instantly, the jury found Bass guilty of simple assault. That offense is

defined, in pertinent part, as follows:

      (a) Offense defined.— Except as provided under section 2702
      (relating to aggravated assault), a person is guilty of assault if
      he:

         (1) attempts to cause or intentionally, knowingly or
         recklessly causes bodily injury to another[.]

18 Pa.C.S. § 2701(a)(1). As used in this statute, “bodily injury” refers to an

“[i]mpairment of physical condition or substantial pain.” 18 Pa.C.S. § 2301.

      Viewing the evidence in the light most favorable to the Commonwealth

and drawing all reasonable inferences in the Commonwealth’s favor, as our

standard of review requires, the evidence presented at trial was sufficient to

find Bass guilty of simple assault.       Merchant testified at trial that Bass



                                      -3-
J-S48045-15



grabbed her by the throat, lifted her in the air, and carried her across the

room.     Merchant sustained red marks on her neck from being choked.

Merchant also testified that Bass eventually dropped her against a door

frame, which left bruises on her arms.

        The   Commonwealth       presented     corroborating    testimony      from

Merchant’s boyfriend, Hall. Hall testified that he saw Bass holding Merchant

in the air by her neck.      When Hall attempted to intervene, Bass dropped

Merchant onto the ground. Hall also testified that he observed red marks on

Merchant’s neck and scrapes on her elbow.           Finally, the Commonwealth

introduced photographs of Merchant’s injuries into evidence, which the jury

had the benefit of during deliberations.

        The above evidence amply supports the jury’s conclusion that Bass

either attempted to cause Merchant bodily injury, or that he intentionally,

knowingly, or recklessly caused her bodily injury.        Bass’ challenge to the

sufficiency of the evidence supporting his conviction for simple assault is

without merit.

        In his second issue, Bass contends that the trial court erred in denying

his motion for a mistrial. Our standard of review is as follows:

        A motion for a mistrial is within the discretion of the trial court.
        A mistrial upon motion of one of the parties is required only
        when an incident is of such a nature that its unavoidable effect is
        to deprive the appellant of a fair and impartial trial. It is within
        the trial court’s discretion to determine whether a defendant was
        prejudiced by the incident that is the basis of a motion for a
        mistrial. On appeal, our standard of review is whether the trial
        court abused that discretion.


                                       -4-
J-S48045-15



Commonwealth v. Tejeda, 834 A.2d 619, 623 (Pa. Super. 2003) (internal

citations and footnote omitted).

       Bass’ appellate brief falls hopelessly short of presenting this issue in a

manner sufficient to justify our review. Without even noting our standard of

appellate review, Bass’ substantive argument on this question begins and

ends with the vague assertion that “Commonwealth witness, Eugene Hall,

made a prejudicial statement about [Bass’] incarceration.”2 Brief for Bass at

18.   Bass then concludes, without any supporting legal analysis, that “the

Commonwealth [sic] failed to grant defense counsels [sic] motion to grant a

[m]istrial.”   Id. at 19.     Importantly, Bass fails to explain: (1) how Hall’s

testimony prejudiced him; (2) how that prejudice unavoidably deprived him

of a fair trial; (3) how the trial court’s cautionary jury instruction failed to

alleviate any prejudice and; (4) how the trial court abused its discretion in

denying his motion for a mistrial.

       “The failure to develop an adequate argument in an appellate brief

may result in waiver of the claim under Pa.R.A.P. 2119.” Commonwealth

v. Beshore, 916 A.2d 1128, 1140 (Pa. Super. 2007) (citation, quotation

____________________________________________


2
       In violation of Pa.R.A.P. 2119(c), Bass does not direct us to the
specific place in the record where this testimony appears. Bass similarly
fails to provide a citation to the place in the record where he preserved this
issue for appellate review. See Pa.R.A.P. 2119(e). Finally, Bass does not
comply with Pa.R.A.P. 2111, which requires that an appellant append to their
brief a copy of the statement of errors complained of on appeal filed with the
trial court.



                                           -5-
J-S48045-15



marks and brackets omitted). While this Court may overlook minor defects

or omissions in an appellant’s brief, we will not act as his or her appellate

counsel. Bombar v. W. Am. Ins. Co., 932 A.2d 78, 93 (Pa. Super. 2007).

Bass has made no effort whatsoever to discuss the applicable law or to link

the facts of his case to that law.   His failure to develop a coherent legal

argument in support of his second claim results in waiver of this issue.

      Judgment of sentence affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 9/9/2015




                                     -6-